Citation Nr: 0412888	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 0 percent 
for service-connected degenerative arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a March 1999 decision by the RO in St. 
Petersburg, Florida which, in pertinent part, granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a noncompensable rating, and determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability.  The 
veteran appealed both determinations.  In an August 1999 
decision on an unrelated issue, the Board noted that the 
issue pertaining to the left knee was more properly 
characterized as entitlement to service connection for a left 
knee disability, claimed as secondary to a service-connected 
right knee disability.  

In February 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.  

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating).  As this issue is not 
currently in appellate status it is referred to the RO for 
appropriate action.

The claims for a higher rating for a service-connected back 
disability, and the claims for service connection for 
bilateral hearing loss and tinnitus will be addressed in the 
REMAND portion of this decision.  These issues are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  Service connection is in effect for residuals of an 
injury to the right knee, evaluated as 20 percent disabling 
and degenerative arthritis of the lumbar spine evaluated as 0 
percent disabling.

2. The veteran's left knee disability began many years after 
his military service, and was not caused or permanently 
worsened by his service-connected right knee disability.


CONCLUSION OF LAW

The veteran's left knee disability is not proximately due to 
or the result of the service-connected right knee disability.  
38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following steps:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
With regard to number 4, the General Counsel has held that 
the Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (2004).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

With respect to the claim for secondary service connection 
for a left knee disability, the record reflects that the 
veteran and his representative were provided with letters 
dated in July 2001 and June 2003, as well as a statement of 
the case dated in October 1999, and supplemental statements 
of the case dated in January 2000, August 2003, and January 
2004, that collectively provided notification of the 
information, regulations, and medical evidence necessary to 
substantiate this claim.  The documents specifically 
indicated what steps VA would make and what was required of 
the veteran and what evidence the VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded the opportunity for VA examinations during the 
course of this claim.  The Board notes that the July 2001 and 
June 2003 letters were mailed to the veteran subsequent to 
the appealed rating decision in violation of the holding in 
Pelegrini, supra.  Also, the VA has not specifically 
requested the veteran to submit any evidence in his 
possession pertinent to his claim.  38 C.F.R. § 3.159(b)(1).  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  All identified pertinent evidence 
has been obtained.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
As such, the Board finds that the VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

Initially, the Board notes that service connection has been 
established for residuals of a right knee injury with 
arthritis, currently evaluated as 20 percent disabling and 
degenerative arthritis of the lumbar spine evaluated as 0 
percent disabling.  The veteran essentially contends that he 
has a left knee disability which was caused by his service-
connected right knee disability.

A review of the veteran's service medical records is negative 
for a left knee injury or disability.

Private medical records dated in April 1979 reflect that the 
veteran underwent an arthrogram of the right knee, which 
showed a tear of the medial meniscus.  A VA examination of 
the left knee conducted in August 1979 showed no instability, 
effusion, or tender areas.  X-rays of the left knee showed no 
abnormality.  The diagnosis was synovitis of the right knee.

Private medical records dated from 1988 to 1992 contain no 
reference to a left knee disorder.  A VA examination 
conducted in August 1993 contains no complaints relative to 
the left knee.  The examination showed that the veteran 
walked with an anatalgic gait.  There was a slight 5 degree 
varus deformity of the right knee.  There was full range of 
motion and no instability.  There was tenderness.  The 
pertinent diagnosis was moderately advanced degenerative 
joint disease of the right knee.

In September 1996, the veteran submitted photocopies of 
records dated in 1979 and 1980 pertaining to a claim for 
worker's compensation based on a right knee injury in March 
1979.  An October 1979 report shows that the veteran 
sustained internal derangement of the right knee and a back 
injury when his right knee gave way causing a fall.  Among 
these records is a form dated in April 1980, in which H. B, 
MD, indicated that the veteran also complained of low back 
pain, and stated that the veteran had developed left knee 
pain with some slight swelling, apparently from favoring 
same.  In a photocopy of part of a decision apparently from 
the Workers' Compensation Board, the following was written.  
"Decision:  Case was continued.  I find this claimant 
sustained a consequested [sic] injure [sic].  Accordingly, I 
find a consequented [sic] injury to the back and left knee.  
I find the claimant was treted [sic] by Dr. B. on 1-3-80 to 
2-5-80 for a causaly [sic] related condition, treatment was 
necessary and authorized."

By a statement dated in July 1997, the veteran said that he 
favored his right knee, and put all the pressure on the left.  
He enclosed a photocopy of an initial evaluation dated in 
July 1997 by G. M. L., D.O.  Such evaluation reflects that 
the veteran had received treatment for bilateral 
osteoarthritis of the knees, among other conditions.  The 
examiner noted that the veteran wore bilateral knee braces.  
The pertinent diagnosis was osteoarthritis of the knees, 
right greater than left.

At a September 1997 RO hearing, the veteran testified that 
Dr. L. told him that it was probable that the problems on his 
left side were due to his right knee disability.  He 
described a right knee injury in 1979 in which he twisted his 
right knee when getting out of a vehicle, and then twisted 
his back and left side.

In an October 1997 Physician's Re-evaluation report, Dr. L. 
indicated that the veteran had bilateral osteoarthritis of 
the knees.  He stated, "With a reasonable degree of medical 
probability, this patient's lumbar degenerative disc disease 
is exacerbated secondary to his service-connected 
osteoarthritis of his right knee.  This examiner cannot find 
a relationship to his left hip and arthritis of his left 
knee."

At an October 1997 VA examination, the veteran reported that 
he injured his back and left knee while on the job and 
getting out of a car.  He said that these injuries occurred 
because his right knee gave way.  He reported treatment at 
that time for left knee symptoms, but said his left knee 
thereafter did well until approximately 1+ years ago at which 
time he began to notice some grinding in that knee.  He 
stated that his right knee hurt and swelled when he did a lot 
of exertion.  There was no history of instability.  The 
examination showed that he walked with a definite limp 
favoring his left lower extremity.   There was no evidence of 
effusion or tenderness involving the left knee.  He had full 
range of motion of both knees.  There was marked crepitation 
of the right knee and mild crepitation of the left knee.  The 
collateral and cruciate ligaments were intact.  There was no 
evidence of any atrophy.  X-rays of the left knee were 
interpreted as being essentially negative for the veteran's 
age.  X-rays of the right knee showed degenerative changes.  
The pertinent diagnoses were left knee pain, with no 
objective findings and arthritis of the right hip.  The 
examiner indicated that the veteran had no significant 
disability related to the left knee.

By statements dated in March and April 1999, the veteran 
asserted that he had arthritis of the left knee secondary to 
his right knee disability.

At a July 2003 VA examination, the examiner noted that he had 
reviewed the claims file.  The examination of the right knee 
showed 1+ swelling and a varus deformity.  His  range of 
motion was 0 degrees extension and 90 degrees flexion.  Range 
of motion of the left knee was -10 degrees extension and 90 
degrees flexion.  There was no swelling.  The knees were 
stable.  There was an indication of bilateral weakness and 
fatigue on repetitive motion with a five-pound weight on the 
ankles.
He indicated that X-ray studies of the left knee revealed 
diminution of articular cartilage space of moderate degree of 
the medial compartment of the left knee.  The pertinent 
diagnoses were degenerative arthritis of the right knee, 
severe, and degenerative arthritis of the left knee, 
moderate.  The examiner opined that the veteran's left knee 
disability was not service-related, but came on later, 
several years after service, when he had an accident at work.  
He indicated that the left knee symptoms did not come on to 
any significant degree until after the veteran had worked for 
a long period of time, and that it would be speculation to 
feel that this disability was service-related or related to 
the right knee disability.

A private medical record from K. B. H., Jr., MD, dated in 
September 2003, reflects that the veteran complained of left 
knee pain.  .

By a statement dated in September 2003, the veteran said that 
for many years he had to place most of his weight on his left 
knee because of his service-connected right knee disability.  
He contended that as a result his left knee he was also 
disabled.  He requested that a magnetic resonance imaging 
(MRI) scan of his knees be performed.

Analysis

The veteran claims service connection for a left knee 
disability which he asserts was caused or aggravated by his 
service-connected right knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2003).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

To summarize, the veteran's statements are considered to be 
competent evidence when describing features or symptoms of an 
injury or illness or an event.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran does not have 
medical expertise and it is not contended otherwise.

Regarding the veteran's request for an MRI, the Board finds 
the current evince confirms the presence of arthritis of the 
knees and is deemed adequate.  An MRI is not necessary at 
this time.

The medical evidence does not reflect, and the veteran does 
not allege, that his current left knee disability occurred in 
service.  

The medical evidence reflects that the veteran first 
complained of left knee pain after a work-related fall, which 
he indicated, was caused by his right knee giving in 1979.  
Apparently during an examined by Dr. B in April 1980 he 
complained of pain and swelling of the left knee.  

Recent medical evidence demonstrates that he complains of 
left knee pain and has been diagnosed with arthritis of the 
left knee.

Following the examination, the examiner opined that it would 
be speculation to feel that the veteran's left knee 
disability was service-related or related to the right knee 
disability.  

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).   When aggravation 
of a disease or injury for which service connection has not 
been granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To summarize the veteran has asserted that he incurred a left 
knee disability due to his service-connected right knee 
disability.  The veteran's statements are considered 
competent evidence when describing an injury or symptoms of a 
disability. However, a layperson is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Regarding the veteran's request for an MRI, the Board finds 
the current evince confirms the presence of arthritis of the 
knees and is deemed adequate.  An MRI is not necessary at 
this time.

The medical evidence does not reflect, and the veteran does 
not allege, that his current left knee disability occurred in 
service.  

The medical evidence reflects that the veteran first 
complained of left knee pain after a work-related fall, which 
he indicated, was caused by his right knee giving in 1979.  
However, there is no diagnosis of a chronic left knee 
disability at that time.   The first clinical evidence of a 
left knee disorder was in 1997, more than 17 years after the 
1979 injury, when arthritis was diagnoses.  However, there is 
no medical evidence of record which shows that the arthritis 
of the left knee was caused or aggravated by his service-
connected right knee disability.  A VA examiner in July 2003 
after reviewing the veteran's claims file and following an 
examination indicated that to render an opinion on whether 
there was a causal relation would be resorting to 
speculation.  There is no competent medical evidence of 
record which establishes a causal relation between the 
veteran's left knee and right knee disabilities.  Also there 
is no competent medical evidence of record which shows that 
the left knee disability is chronically aggravated by his 
right knee disability.  According service connection for a 
left knee disability on a secondary basis is not warranted.  
The evidence is not equipoise.  Consequently, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

With respect to the claim for a higher rating for a service-
connected back disability, and the claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that although additional delay is regrettable, further 
development is necessary prior to appellate review.

With respect to the veteran's claim for a higher initial 
rating for service-connected degenerative arthritis of the 
lumbar spine, the Board notes that this claim was previously 
remanded in part for a VA examination.  The examiner was 
asked to identify the degree of aggravation and associated 
symptoms of the degenerative arthritis of the lumbar spine 
caused by the service-connected right knee disability, 
pursuant to Allen, supra.  Although the examination request 
by the RO requested this information, the report of the July 
2003 VA examination does not provide the necessary 
information.  As such another remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

A September 2003 private report of a medical examination 
indicates that the veteran also has degenerative disc disease 
of the lumbar spine.  The Board finds that this report raises 
the issue of service connection for degenerative disc disease 
of the lumbar spine.  The Board further finds that this issue 
is intertwined with the issue of an increased rating for the 
right eye disorder and must be adjudicated by the RO. Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the claims for service connection for 
bilateral hearing loss and tinnitus, the veteran's military 
records show that he served in the artillery during the 
Korean War.  The Board finds that a specialized examination 
is warranted in this case.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claims, which 
has not been previously submitted.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss or 
tinnitus since separation from service, 
or for a back disability since January 
2003.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records.  

3.  A VA examination by an orthopedic 
specialist should be conducted in order 
to determine the current level of 
severity, the degree of aggravation of 
the degenerative arthritis of the lumbar 
spine caused by the service connected 
right knee disability and the severity 
and etiology of the reported degenerative 
disc disease of the lumbar spine.  

The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand for review in conjunction 
with the examination.  All appropriate 
tests and studies should be performed, 
including range of motion testing.  The 
examiner is requested to state the normal 
range of motion of involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
disability resulted in weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time. 

Following the examination, it is 
requested that the examiner, to the 
extent possible, identify the degree of 
aggravation of the degenerative arthritis 
of the lumbar spine caused by the service 
connected right knee disability.  Allen, 
supra.  If this cannot be accomplished, 
the examiner should so state.  If 
degenerative disc disease of the lumbar 
spine is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the degenerative disc disease of the 
lumbar spine was caused or is aggravated 
by the service connected arthritis of the 
lumbar spine.  If A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  A VA examination should be conducted 
by a specialist (M.D.) in ear disorders 
in order to determine the nature, 
severity, and etiology of any hearing 
loss and/or tinnitus.  In addition to an 
audiology examination, any other tests 
deemed necessary should be performed.  
The examiner should be requested to 
obtain a detailed history of inservice 
and post-service noise exposure.  If a 
diagnosis of hearing loss and/or tinnitus 
is made, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss and/or tinnitus is related 
to the noise exposure during active duty.  
A complete rationale for any opinion 
expressed should be included in the 
examination report. The claims folder and 
a copy of this Remand are to be made 
available to the physician for review in 
conjunction with the examination.

5.  The RO should adjudicate the issue of 
service connection for degenerative disc 
disease of the lumbar spine on a 
secondary bases to include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995). . If the benefit sought is not 
granted the veteran should be notified of 
the denial and of his appellate rights.

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
staged ratings as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefits sought are not granted, the RO 
should furnish a supplemental statement 
of the case to the veteran and his 
representative. The veteran and his 
representative should be given time to 
respond.  Thereafter, the case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



